DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Claims 1-19		Elected
Claim 20		Withdrawn (non-elected)
Prior Art Reference:
Glitsch		US 2,525,217

Response to Arguments
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 1/11/2021 is acknowledged. Hence, the restriction requirement is deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9-11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glitsch (US 2,525,217).

Regarding claim 1, Glitsch discloses a connection system (abstract) for securing a container to a pallet, the connection system comprising:
a fastener (10, 17) having opposing first and second ends (fig. 2), the first end (fig. 2) being configured to be secured to the container (“B”);
a quadrant washer (15, fig. 2) configured to engage connection structure of the pallet (“A”), the quadrant washer (15, fig. 2) comprising a through-hole (14) for receiving the fastener (10, 17) therethrough in a nominal position, the through-hole (14) being configured to allow the fastener (10, 17) to shift in a plurality of directions from the nominal position due to expansion or contraction of at least one of the container (“B”) and the pallet (“A”); and
an eccentric washer (16’, fig. 6) having a through-hole (14’, fig. 6) for receiving the fastener (10, 17) therethrough, the through-hole (14’, fig. 6) of the eccentric washer (16’, fig. 6) being offset from a center of the eccentric washer (16’, fig. 6) so that the fastener (10, 17) can shift in the at least two directions, the through-hole (14’, fig. 6) of 

Regarding claim 3, Glitsch discloses the connection system of claim 1, wherein the quadrant washer (15, fig. 2) is configured to engage the connection structure of the pallet (“A”) in any one of four orientations.

Regarding claim 4, Glitsch discloses the connection system of claim 3, wherein the quadrant washer (15, fig. 2) is configured to allow the fastener (10, 17) to shift in any direction depending on the orientation of the quadrant washer (15, fig. 2).

Regarding claim 6, Glitsch discloses the connection system of claim 1, wherein the fastener (10, 17) is a bolt having a head (17) near the second end (fig. 2).

Regarding claim 7, Glitsch discloses the connection system of claim 1, wherein the through-hole (14) of the quadrant washer (15, fig. 2) has rounded corners (fig. 2).

Regarding claim 9, Glitsch discloses the connection system of claim 1, where in the nominal position is in a center of the quadrant washer (15, fig. 2).

Regarding claim 10, Glitsch discloses the connection system of claim 1, wherein the quadrant washer (15, fig. 2) and the eccentric washer (16’, fig. 6) are flat plates (fig. 6).

Regarding claim 11, Glitsch discloses a connection system (abstract) for securing a container (“B”) to a pallet (“A”), the connection system comprising:
a fastener (10, 17) having opposing first and second ends (fig. 2), the first end (fig. 2) being configured to be secured to the container (“B”);
a quadrant washer (15, fig. 2) configured to engage connection structure of the pallet (“A”), the quadrant washer (15, fig. 2) comprising a through-hole (14) for receiving the fastener (10, 17) therethrough in a nominal position, the through-hole (14) being configured to allow the fastener (10, 17) to shift in a plurality of directions from the nominal position due to expansion or contraction of at least one of the container (“B”) and the pallet (“A”);
an eccentric washer (16’, fig. 6) having a through-hole (14’, fig. 6) for receiving the fastener (10, 17) therethrough, the through-hole (14’, fig. 6) of the eccentric washer (16’, fig. 6) being offset from a center of the eccentric washer (16’, fig. 6) so that the fastener (10, 17) can shift in the at least two directions; and
a connector (17) configured to engage the fastener (10, 17) near the second end (fig. 2) of the fastener (10, 17), the through-hole (14’, fig. 6) of the eccentric washer (16’, fig. 6) being sized so that the connector (17) and hence the second end (fig. 2) of the fastener (10, 17) cannot pass therethrough.

Regarding claim 13, Glitsch discloses the connection system of claim 11, wherein the quadrant washer (15, fig. 2) is configured to engage the connection structure of the pallet (“A”) in any one of four orientations.

Regarding claim 14, Glitsch discloses the connection system of claim 13, wherein the quadrant washer (15, fig. 2) is configured to allow the fastener (10, 17) to shift in any direction depending on the orientation of the quadrant washer (15, fig. 2).

Regarding claim 16, Glitsch discloses the connection system of claim 11, wherein the fastener (10, 17) is a threaded rod (10) and the connector (17) is a threaded nut (17).

Regarding claim 17, Glitsch discloses the connection system of claim 11, wherein the through-hole (14) of the quadrant washer (15, fig. 2) has rounded corners (fig. 2).

Regarding claim 19, Glitsch discloses the connection system of claim 11, where in the nominal position is in a center of the quadrant washer (15, fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glitsch (US 2,525,217).

Regarding claim 5, Glitsch discloses the connection system of claim 1, except for wherein the quadrant washer (15, fig. 2) is rectangular and the eccentric washer (16’, fig. 6) is circular.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the quadrant washer is rectangular and the eccentric washer is circular, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 8, Glitsch discloses the connection system of claim 1, except for wherein the through-hole (14) of the quadrant washer (15, fig. 2) has a cockle shell shape.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the through-hole of the quadrant washer has a cockle shell shape, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).	

Regarding claim 15, Glitsch discloses the connection system of claim 11, except for wherein the quadrant washer (15, fig. 2) is rectangular and the eccentric washer (16’, fig. 6) is circular.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the quadrant washer is rectangular and the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 18, Glitsch discloses the connection system of claim 11, except for wherein the through-hole (14) of the quadrant washer (15, fig. 2) has a cockle shell shape.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the through-hole of the quadrant washer has a cockle shell shape, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd